PER CURIAM.
Epitomized Opinion
This was an action for specific performance. The plaintiff exchanged certain property for a house in Cleveland belonging to defendant. As the defendant failed to perform,, the plaintiff filed an action to compel him to do so. An appeal was prosecuted from the decision of the lower court. In granting a decree of specific performance, the Court of Appeals held:
1. It cannot be said from the evidence that the description of the property contained in the agreement was too indefinite to permit specific performance.
2. In a case of renunciation or absolute and unconditional refusal to proceed with the cont.act on the part of one of the contracting parties, the law excuses the absence of tender on the part of the other party to perform, as a court of equity does not require idle acts.